UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-51883 MagneGas Corporation (Exact name of small business issuer as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35246US 19 #311 Palm Harbor, FL 34684 (Address of principal executive offices) (Zip Code) (Former name, former address, if changed since last report) Tel: (727) 934-9593 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filero (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 14, 2009:101,163,833 shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited financial statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation or Plan of Operation Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits SIGNATURES PART I - FINANCIAL INFORMATION Item 1.Financial Statements Financial Statements MagneGas Corporation (A Development Stage Enterprise) As of March 31, 2009 (unaudited) and December 31, 2008 And for the Three Months Ended March 31, 2009 (unaudited), 2008 (unaudited) and for the period December 9, 2005 (date of inception) through March 31, 2009 (unaudited) Contents Financial Statements: Balance Sheets March 31, 2009 (unaudited) and December 31, 2008 (audited) F-1 Statements of Operations (unaudited) F-2 Statements of Changes in Stockholders’ Equity (unaudited) F-3 Statements of Cash Flows (unaudited) F-4 Notes to Financial Statements (unaudited) F-5 through F-11 MagneGas Corporation (A Development Stage Enterprise) BALANCE SHEETS March 31, 2009 (unaudited) December 31, 2008 (audited) ASSETS CURRENT ASSETS Cash $ 17,403 $ 160 Accounts Receivable 2,973 2,398 Inventory, at cost 4,221 4,860 Total Current Assets 24,597 7,418 Intangible Assets 708,772 720,889 TOTAL ASSETS $ 733,369 $ 728,307 LIABILITIES AND STOCKHOLDER'S DEFICIT CURRENT LIABILITIES Accounts Payable $ 62,340 $ 109,739 Accrued Expenses 3,000 15,000 Due to Affiliate 10,000 10,000 Note Payable to Related Party 196,481 89,978 TOTAL LIABILITIES 271,821 224,717 STOCKHOLDERS' EQUITY Preferred Stock: Par $0.001; 900,000,000 authorized; 2,000 issued and outstanding 2 2 Common Stock: Par $0.001; 900,000,000 authorized; 102,163,833 issued and outstanding 101,164 99,445 Additional Paid-In Capital 2,003,984 1,892,373 Deferred Compensation (83,333 ) (88,333 ) Accumulated Deficit (1,560,269 ) (1,399,897 ) TOTAL STOCKHOLDERS' EQUITY 461,548 503,590 TOTAL LIABILITIES AND EQUITY $ 733,369 $ 728,307 The accompanying notes are an integral part of these financial statements. F-1 MagneGas Corporation. (A Development Stage Enterprise) STATEMENTS OF OPERATIONS For the threemonths ended March 31, 2009 and 2008 And for the period December 9, 2005 (date of inception) to March 31, 2009 (unaudited) Three months ended (inception) to Mar 31, '09 Mar 31, '08 Mar 31, '09 REVENUE $ 1,466 $ 782 $ 13,691 COST OF GOODS 1,259 725 11,607 GROSS PROFIT 207 57 2,085 OPERATING EXPENSES: Advertising 10,375 1,500 18,378 Selling, other 5,068 9,158 36,364 Professional - technical 2,626 8,184 90,321 Professional - legal and accounting 1,089 44,009 330,903 Rent and overhead 20,060 8,364 66,111 Office and administration 971 6,957 22,662 Investor Relations 4,050 - 8,465 Stock-based compensation 102,720 145,000 960,887 Research and development - - 3,391 Total Operating Expenses 146,959 223,172 1,537,482 OPERATING LOSS (146,752 ) (223,115 ) (1,535,397 ) OTHER (INCOME) EXPENSE: Interest expense 1,503 210 3,194 Depreciation and Amortization 12,117 260 18,921 Sale of Asset(s) - - 2,757 Total Other (Income) Expenses 13,620 470 24,872 NET LOSS $ (160,372 ) $ (223,585 ) $ (1,560,269 ) Loss per share, basic and diluted $ (0.00 ) $ (0.00 ) $ (0.04 ) Basic and diluted weighted average number of common shares 99,723,613 67,760,654 42,476,633 The accompanying notes are an integral part of these financial statements. F-2 MagneGas Corporation (A Development Stage Enterprise) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the threemonths ended March 31, 2009 and for each of the years from December 9, 2005 (date of inception) to March 31, 2009 Preferred Common Additional Paid in Prepaid Consulting Services Paid with Common Accumulated Deficit During Development Total Shares Amount Shares Amount Capital Stock Stage Equity Stock issued on acceptance of incorporationexpenses, December 9, 2005 100,000 $ 100 $ 100 Net loss (400 ) (400 ) Balance at December 31, 2005 - - 100,000 100 - (400 ) (300 ) Net loss (1,450 ) (1,450 ) Balance at December 31, 2006 - - 100,000 100 - (1,850 ) (1,750 Acquisition of controlling interest, payment of liabilities 2,500 2,500 Recapitalization: Issuance of preferred stock to founders, valued at par, April 2, 2007 2,000 2 (2) - Recapitalization: Issuance of common stock to founders, valued at par, May 12, 2007 67,052,000 67,052 (67,052) - Issuance of stock for services, valued at $1per share, May 12, 2007 245,000 245 244,755 245,000 Stock issued for cash: June 12, 2007; $1per share 30,000 30 29,970 30,000 August 28, 2007; $1per share 13,000 13 12,987 13,000 September 17,2007; $1per share 54,000 54 53,946 54,000 October 11, 2007; $1per share 60,500 61 60,439 60,500 Issuance of stock for services, valued at $1per share, October 11, 2007 85,000 85 84,915 85,000 Net loss, through December 31, 2007 (420,621 ) (420,621 Balance at December 31, 2007 2,000 $ 2 67,639,500 $ 67,640 $ 422,458 - $ (422,471 ) $ 67,629 Issuance of stock for license, valued at $1 per share, February 15, 2008 100,000 100 99,900 100,000 Issuance of stock in execution of five year consulting agreement, valued at $1 per share, May 31, 2008 100,000 100 99,900 (100,000 ) - Amortization of prepaid consulting services paid with common stock, December 31, 2008 11,667 11,667 Issuance of stock for services: February 15, 2008, valued at $1 per share 145,000 145 144,855 145,000 July 28, 2009, valued at $1 per share 400,000 400 399,600 400,000 October 3, 2008 valued at $.02 per share 595,000 595 22,855 23,450 October 21, 2008 valued at $.02 per share 15,000 15 285 300 Stock issued for cash: November 4, 2008 valued at $.15 per share 105,000 105 15,645 15,750 December 3, 2008 valued at $.06 per share 283,333 283 16,717 17,000 Issued stock for patent: December 28, 2008 valued at $.021 per share 30,000,000 30,000 597,000 627,000 Stock issued for cash: May 31, 2008; $1 per share 12,000 12 11,988 12,000 September 4, 2008; $1 per share 50,000 50 49,950 50,000 Net loss, through December 31, 2008 (977,426 ) (977,426 Waiver of related party expense 11,220 11,220 Balance at December 31, 2008 2,000 $ 2 99,444,833 $ 99,445 $ 1,892,373 $ (88,333) $ (1,399,897 ) $ 503,590 Compensation recognized under consulting agreement dated May 31, 2008 5,000 5,000 Waiver of related party expense (unaudited) 5,610 5,610 Stock issued for cash: March 17, 2009($.05 per share) 200,000 200 9,800 10,000 Issuance of stock for services, valued at fair market value: January 21, 2009($.04 per share) 199,000 199 7,761 7,960 March 26, 2009($.068 per share) 1,320,000 1,320 88,840 89,760 Net loss through March 31, 2009 (unaudited) (160,372 ) (160,372 ) Balance at December 31, 2008 2,000 $ 2 101,163,833 $ 101,164 $ 2,003,984 $ (83,333) $ (1,560,269 ) $ 461,548 The accompanying notes are an integral part of these financial statements. F-3 MagneGas Corporation (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS For the three months ended March 31, 2009 and 2008, And for the period December 9, 2005 (date of inception) to March 31, Three Months Inception to Mar 31, '09 Mar 31, '08 Mar 31, '09 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (160,372 ) $ (223,585 ) $ (1,560,269 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 12,117 260 18,921 Stock compensation 102,720 145,000 1,045,987 Waiver of related party expenses 5,610 - 16,830 Loss on sale of asset - - 2,757 Changes in operating assets: Accounts Receivable (575 ) (787 ) (2,973 ) Inventory 639 (4,221 ) Accounts Payable (47,399 ) 5,834 62,340 Accrued Expenses (12,000 ) 28,141 3,000 Total adjustments to net income 61,112 178,448 1,142,641 Net cash (used in) operating activities (99,260 ) (45,137 ) (417,628 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of equipment - (5,200 ) Proceeds from sale of asset - 1,750 Net cash flows (used in) investing activities - - (3,450 ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contribution; pay down of liabilities at acquisition 2,500 Advance from affiliate 10,000 Proceeds from note payable to related party 105,000 30,210 193,287 Interest accrued on affiliate notes and advances 1,503 3,194 Proceeds from issuance of common stock 10,000 229,500 Net cash flows provided by investing activities 116,503 30,210 438,481 Net increase (decrease) in cash 17,243 (14,927 ) 17,403 Cash - beginning balance 160 76,232 - CASH BALANCE - END OF PERIOD $ 17,403 $ 61,305 $ 17,403 Supplemental disclosure of cash flow information and non cash investing and financing activities: Interest paid $ - $ - $ - Taxes paid $ - $ - $ - The accompanying notes are an integral part of these financial statements. F-4 MagneGas Corporation (A Development Stage Enterprise) Notes to Financial Statements (unaudited) Three Months Ended March 31, 2009, 2008 and for the period December 9, 2005 (date of inception) through March 31, 1.Background Information MagneGas Corporation (the “Company”), formerly 4307, Inc., was organized in the state of Delaware on December 9, 2005 for the purpose of locating and negotiating with a business entity for a combination. On April 2, 2007 (the "Effective Date"), pursuant to the terms of a Stock Purchase Agreement, Clean Energies Tech Co. purchased a total of 100,000 shares (100%) of the issued and outstanding common stock of the Company from Michael Raleigh, the sole officer, director and shareholder of the Company, for an aggregate of $30,000 in cash and the assumption of liabilities ($2,500). The total of 100,000 shares represented all of the shares of outstanding common stock of the Company at the time of transfer. Prior to the above transaction, Clean Energies Tech Co and the Company were essentially shell companies that were unrelated, with no assets, minimal liabilities, and no operations.As a result, the 100% change in control was recorded as a private equity transaction, and no goodwill was recorded, as no assets were acquired and minimal liabilities were assumed.On May 12, 2007, subsequent to the date of purchase, 67,052,000 shares of common stock were issued to founding members of the organization. As the company determined that the shares had no value, stock and additional paid in capital were increased and decreased, respectively, by the par value of the stock issued. Since the acquisition, the Company has adopted the operating plan and mission which is to provide services in cleaning and converting contaminated waste. A process has been developed which transforms contaminated waste through a proprietary incandescent machine. The result of the product is to carbonize waste for normal disposal. A by product of this process will produce an alternative MagneGas source.The technology related to this process has been licensed in perpetuity from a Company, related by common management (see note 2.Development Stage Enterprise The Company has been in the development stage since its formation on December 9, 2005.It has primarily engaged in raising capital to carry out its business plan, as described above. The Company expects to continue to incur significant operating losses and to generate negative cash flow from operating activities while it develops its customer base and establishes itself in the marketplace.The Company's ability to eliminate operating losses and to generate positive cash flow from operations in the future will depend upon a variety of factors, many of which it is unable to control.If the Company is unable to implement its business plan successfully, it may not be able to eliminate operating losses, generate positive cash flow, or achieve or sustain profitability, which would materially adversely affect its business, operations, and financial results, as well as its ability to make payments on any obligations it may incur. 3.Going Concern The accompanying unaudited financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The Company incurred a net loss of $160,372 and $1,560,269 for the three months ended March 31, 2009 and for the period December 9, 2005 (date of inception) through the period ended March 31, 2009, respectively. As of March 31, 2009 the Company had $17,403 of cash with which to satisfy any future cash requirements.
